        Case 2:20-cv-00122-SAB     ECF No. 17   filed 12/04/20   PageID.66 Page 1 of 2



 1
 2
                                                                             FILED IN THE
 3                                                                       U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON


 4                                                                  Dec 04, 2020
 5                                                                      SEAN F. MCAVOY, CLERK



 6                            UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9 BADGER METER, INC., d/b/a
10 NATIONAL METER AND                              No. 2:20-CV-00122-SAB
11 AUTOMATION, a Wisconsin corporation,
12               Plaintiff,                        ORDER GRANTING
13               v.                                STIPULATED MOTION TO
14 ITRON, INC., a Washington corporation,          DISMISS
15               Defendant.
16
17         Before the Court is the parties’ Stipulated Motion to Dismiss, ECF No. 16.
18 The parties request the Court dismiss this matter with prejudice and without
19 awarding either party attorney’s fees or costs. Pursuant to Fed. R. Civ. P.
20 41(a)(1)(A)(ii) and the joint wishes of the parties, the Court finds good cause to
21 grant the motion, enter it into the record, and dismiss this case.
22 //
23 //
24 //
25 //
26 //
27 //
28 //

     ORDER GRANTING STIPULATED MOTION TO DISMISS # 1
      Case 2:20-cv-00122-SAB     ECF No. 17    filed 12/04/20   PageID.67 Page 2 of 2



 1        Accordingly, IT IS HEREBY ORDERED:
 2        1. The parties’ Stipulated Motion to Dismiss, ECF No. 16, is GRANTED.
 3        2. This matter is DISMISSED with prejudice and without attorney’s fees
 4 or costs to any party.
 5        3. Any pending motions are DISMISSED as moot.
 6        4. The trial date and any remaining pretrial deadlines are STRICKEN.
 7        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
 8 this Order, provide copies to counsel, and close the file.
 9        DATED this 4th day of December 2020.
10
11
12
13
14
                                                  Stanley A. Bastian
15
                                              United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION TO DISMISS # 2
